DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 5, line 2, it is not clear what is meant by “configured to initialize…”
For prior art rejection purposes, “initialize” is interpreted as meaning “count”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 11-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yokota (US 2003/0065515 A1).
As to claims 1, 11, 12, Yokota discloses an electronic apparatus (control device 1) comprising: 
an input receiver configured to receive a user input (input section 23 receives manual input from switch device 3, para. 0016, 0023; device control I/F 29 receives input from remote controller 15a, para. 0020); 
a voice receiver configured to receive a voice command (voice input section 27 recites voice command from microphone 7, para. 0014, 0017-0018); 
a processor (control section 50) configured to control to, based on a user input corresponding to an execution of a certain function of the electronic apparatus being received instead of an utterance of a first voice command corresponding to the execution of the certain function (para. 0003, 0007), carry out the certain function and carry out a guide operation for the utterance of the first voice command (para. 0024, 0027, 0033-0034).
As to claims 2, 13, Yokota discloses: wherein the processor is configured to identify whether the guide operation is to be carried out based on at least one of an utterance history of the first voice command or a performance history of the guide operation (para. 0035-0037).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 3-5, 7, 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yokota in view of Nakata (US 7379876 B2).
Yokota differs from claims 3-4, 14-15 in that it does not disclose: wherein the processor is configured to, based on the first voice command being not uttered after the performance of the guide operation, identify whether the guide operation is to be continuously carried out or terminated based on a number of times that the certain function has been carried out by the user input (claims 3, 14) or based on a number of times that the guide operation has been carried out (claims 4, 15).
Nakata teaches stopping the provision of speech input guidance based on the guidance being repeated more than (k) times because it is probable that the user operates a switch while already aware of the available of speech guidance (col. 10, lines 3-22), and each time being followed by a detected cursor movement which indicates user input (col. 13, line 37 – col. 14, line 15; col. 15, lines 8-21).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yokota with the above teaching of Nakata in order to avoid annoying a user who has been prompted and ignored the same speech guidance a predetermined number of times, as taught by Nakata (col. 10, lines 18-22).
As to claim 5, Yokota in view of Nakata discloses: wherein the processor is configured to initialize a number of times that the certain function has been carried out by the user input or a number of times that the guide operation has been carried out (Nakata: col. 13, lines 49-61; col. 14, lines 28-53).
.
Claims 6, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yokota in view of Del Valle Lopez (US 2008/0282204 A1).
Yokota differs from claim 6 in that although it teaches a case when a user once learned a voice command but cannot remember the command (para. 0037), it does not disclose: wherein the processor is configured to, based on the certain function being carried out according to the utterance of the first voice command after the performance of the guide operation, identify whether the guide operation is to be carried out based on a time elapsed after the utterance of the first voice command.
Del Valle Lopez teaches influencing the timing of the provision of prompts based on the determined level of user expertise, such as a suggestion prompt to a user who has not interacted with the device for a given period of time (para. 0028-0029) and a longer delay or interval between prompts for more expert users (para. 0058).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yokota with the above teaching of Del Valle Lopez in order to provide improved user experience by tailoring the guide operations according to the user’s level of expertise, as taught by Del Valle Lopez (para. 0153-0154).
As to claim 8, Yokota in view of Del Valle Lopez discloses: further comprising a communicator configured to communicate with a server, wherein the processor is configured to, based on information received from the server, identify whether there is the utterance history of the first voice command or the performance history of the guide operation (Del Valle Lopez: para. 0008, 0064-0066, 0072).
AS to claim 9, Yokota in view of Del Valle Lopez discloses: further comprising a communicator configured to communicate with a server, wherein the processor is configured to .
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yokota in view of Klein et al. (US 2015/0254058 A1, “Klein”).
Yokota discloses a display (display device 5), but differs from claim 10 in that it does not disclose: wherein the processor is configured to, based on the user input corresponding to the execution of the certain function being received, control the display to display an image of the certain function.
Klein teaches the display of an image of a microphone icon to indicate a voice command function (see Figs. 2, 7).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yokota with the above teaching of Klein in order to provide improved user experience by displaying an easily recognized symbol to indicate a voice-command suggestion, as taught by Klein (para. 0052).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Fay et al. (US 2015/0310865 A1 teach a voice recognition system based on expertise level.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STELLA L WOO whose telephone number is (571)272-7512.  The examiner can normally be reached on Monday - Friday, 9 a.m. to 3 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Stella L. Woo/            Primary Examiner, Art Unit 2652